DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 6 December 2021.
Claims 1-8 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garber (US 2014/0076952).

In regards to Claim 1, Garber teaches a retaining device (62, 64, 67; Fig. 5) adapted for use with a nail gun (10; Fig. 1), the nail gun including a frame (14; Fig. 2), and a flywheel (42; Fig. 2) that is rotatably mounted to the frame (¶[0023]), said retaining device comprising:
a swing arm unit (46; Fig. 2) that is adapted to be pivoted to the frame (¶[0025]), and that is adapted to swing relative to the frame (14; Fig. 2) between a proximate position (Fig. 6), where said swing arm unit (46; Fig. 2) is proximate to said flywheel (Fig. 6), and a distal position (Fig. 5), where said swing arm unit is distal from the flywheel (Fig. 5);
an impact unit (32; fig. 2) that is movably connected to said swing arm unit (46; Fig. 2), that is adapted to swing with said swing arm unit relative to the frame (¶[0024]), and that is movable in a striking direction (extended position; ¶[0025]), and a retrieving direction opposite to the striking direction between a pre-striking position (returned position; ¶[0027]), where said impact unit is proximate to said flywheel, and a striking position, where said impact unit is distal from said flywheel (¶[0025]); 
a retrieving unit (88; fig. 2) that is connected between said impact unit (32; Fig. 2) and said swing arm unit (46; fig. 2), and that is configured to bias said impact unit to move in the retrieving direction to the pre-striking position (¶[0035]); and
a positioning unit (62, 64, 67; Fig. 5) that includes at least one first positioning member (62, 64; fig. 5) fixedly connected to said swing arm unit (46; fig. 5), and at least one second positioning member (67; Fig. 5) fixedly connected to said impact unit (32; Fig. 5);
wherein when said impact unit (32; Fig. 5) is at the pre-striking position (Fig. 5; ¶[0027]) and when said swing arm unit (46; Fig. 5) is at the distal position, said at least one second positioning member (67; Fig. 5) is proximate to said at least one first positioning member (62, 64; fig. 5) such that the magnetic attraction therebetween prohibits removal of said impact unit from the pre-striking position (¶[0033]);
wherein when said impact unit (32; Fig. 5) is at the pre-striking position and when said swing arm unit swings toward the proximate position, said impact unit is brought into contact with the flywheel (42; Fig. 6) and then driven by rotation of the flywheel to overcome the magnetic attraction between said at least one first positioning member (62; fig. 6) and said at least one second positioning member (67; fig. 6), so as to move from the pre-striking position to the striking position (¶[0025]; ¶[0035]).

Claim 2, Garber teaches the retaining device as claimed in Claim 1, wherein said swing arm unit (46; Fig. 2) is adapted to swing in a swinging direction relative to the frame (¶[0027]), the swinging direction (up and down of Fig. 5) being transverse to the striking direction (left and right of fig. 5), said at least one second positioning member (67; fig. 5) being registered with said at least one first positioning member (62; Fig. 5) along the swinging direction when said impact unit is at the pre-striking position (¶[0027]).

Claim 6, Garber teaches the retaining device as claimed in Claim 1, wherein said at least one first positioning member (62; fig. 5) is a magnet (magnet 62; ¶[0029]), and said at least one second positioning member (67; fig. 5) is made of one of a ferromagnetic material and a magnet (¶[0033]).

Claim 7, Garber teaches the retaining device as claimed in Claim 1, wherein said retrieving unit (88; fig. 2) includes at least one resilient member (return spring; ¶[0035]).

Claim 8, Garber teaches the retaining device as claimed in Claim 7, wherein said retrieving unit (88; fig. 2) includes two of said resilient members (pair of return springs 88; ¶[0035]), said resilient members extending along the striking direction and being spaced apart from each other along a transverse direction, the transverse direction being substantially perpendicular to the striking direction (see Fig. 2 showing them running along the same axis as 32).

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        

/JOSHUA G KOTIS/Examiner, Art Unit 3731